       Case 3:20-cv-01048-C Document 4 Filed 08/24/20                 Page 1 of 1 PageID 24



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DAI-LAS DIVISION


ITSU   I INDEMNII'Y COMPANY.                        )
                                                    )
                        Plaintiil.                  )
                                                    )
                                                    )
                                                    )
ACKERMAN McQUEEN, INC., HENRY                       )
MARTIN, JESSE GREENBERG, WILLIAM                    )
WINKLER, MELANIE MONTGOMERY,                        )
and MERCURY GROUP, INC.,                            )
                                                    )
                        I)c lcndants.               )    Civil Action No. 3:20-CV-1048-C


                                               ORDE,R

         Having failed to comply with the Court's Order of August 3,2020, the Court hereby

ORDERS that the above-styled aryfu-numbered civil action be DISMISSED without prejudice.l

         SO ORDERED this       4Lday      of August.2020.




                                                                      "a
                                                        R-      MINGS
                                                S       IOR       D SI'A        D   TRICT JUDGE




         I
         The Court's Order of August 3, 2020, required that Plaintiff provide proof of having effectuated
sewice ofprocess on the named Defendants by no later than 9:00 a.m. on August 14,2020. See Doc. 3.
